Citation Nr: 1814050	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for status post laparotomy for lysis of adhesions due to intestinal obstruction with residual gastroesophageal reflux disease (GERD).  

2. Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified, and psychoneurosis in remission.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from November 1963 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  By that determination, the RO denied the claim on appeal for higher evaluation than 30 percent for PTSD, depressive disorder not otherwise specified and psychoneurosis in remission.  Further denied was the claim for a higher rating than 30 percent for status post laparotomy for lysis of adhesions due to intestinal obstruction with residual GERD.  

The February 2014 RO rating decision increased the evaluation for PTSD, and associated psychiatric disability, from 30 to 70 percent, effective October 6, 2006.  The higher compensation awarded notwithstanding, the claim for still higher rating remains.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise). 

In April 2014, a hearing was held before a Veterans Law Judge (VLJ) at the Board's Central Office in Washington, D.C.  The judge who conducted that hearing has since retired.  Following the Board's January 2018 correspondence for purposes of clarification, the Veteran did not elect to have another hearing.

In November 2014, the Board denied claims for increased rating for a service-connected psychiatric disability, as well as for a rating higher than 10 percent for right testicle abscess and left testicle shell fragment injury.  The remaining claims for increased rating for gastrointestinal disability, for entitlement to a total disability rating due to individual unemployability (TDIU) based on service-connected disability, were remanded to the Agency of Original Jurisdiction (AOJ) for further development.     

The Veteran appealed that decision to U.S. Court of Appeals for Veterans Claims (Court), and subsequently the parties to that action in June 2015 agreed to a Joint Motion for Partial Remand on the matter of an increased rating for the Veteran's psychiatric disability.  The Veteran did not take action to further contest the matter of increased ratings for right and left testicular conditions.   Thereafter, in August 2015, the Board remanded the claim of increased rating for the psychiatric disorder for specified development, namely to request referral to the office of the VA Director of the Compensation Service, under 38 C.F.R. § 3.321(b)(1).   

The March 2016 RO rating decision granted a claim for TDIU, effective October 6, 2006.  Hence, that claim is no longer on appeal.

For the reason indicated below, the appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, further development is warranted in furtherance of the prior Board remands of both claims on appeal.   Neither claim has yet been developed accordingly.

The delay in this regard is given likely the interchange of the appellate review of this case between the Board's continued jurisdiction, and having been on appeal to the Court as well.   Therefore, the Veteran should undergo another timely VA Compensation and Pension examination with regard to service-connected gastrointestinal system disability, as the most recent examination is seven years old.   

Whereas the prior remand actions referenced the Court's holding in the decision of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), for evaluation of the combined effects of service-connected disabilities, that holding no longer applies.  Effective January 8, 2018, VA amended its regulations pertaining to extraschedular consideration.  82 FR 57830 (December 8, 2017).  The provisions of the rule apply to all applications for benefits that are received by VA on or after January 8, 2018, or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on January 8, 2018.  The revised portion of 38 C.F.R. § 3.321(b)(1) states that, "To accord justice to the exceptional case where the schedular evaluation is inadequate to rate a single service-connected disability, the Director of Compensation Service ... is authorized to approve ... an extra-schedular evaluation commensurate with the average impairment of earning capacity due exclusively to the disability."  

Thus, consideration of an extraschedular rating based upon the combined effects of the Veteran's service connected disabilities under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014) is not warranted.  

Moreover, in view of prior Board remand requests, both claims should be referred to the Director of the Compensation Service for consideration of extraschedular evaluations for each disability singly pursuant to 38 C.F.R. § 3.321(b)(1).   

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded a comprehensive VA digestive disorders examination to determine the current severity of his service-connected digestive disability, status post laparotomy for lysis of adhesions due to intestinal obstruction, with residual GERD.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner must state whether the Veteran's multifaceted digestive disability residuals are manifested by any of the following: (1) stricture of the esophagus permitting passage of liquids only, with or without marked impairment of general health; (2) severe adhesions of the peritoneum with definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage; (3) nausea, diarrhea, circulatory symptoms, and/or impairment of health manifested by anemia or weight loss; and (4) hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

2. Both claims on appeal should be referred to the Director of the Compensation Service for consideration of entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




